Mr. Justice Dickey, dissenting: I am unable to concur in the construction given to the contract in this case. By the words of the contract Frohock let the farm to the Taylors “ upon the following conditions : ” The Taylors “agree to pay” Frohock nine hundred and sixty dollars per year “for the term of five years from the above date,” (March 5,1874,) “ if not sold.” If sold, Frohock “agrees to pay reasonable damages to” the Taylors, “they to give possession to plow, and haul manure, etc., as soon as their crops are gathered.” To me it is plain, that in case of sale, the Taylors were not, by the contract, to surrender the property, in case of sale, until the end of the year in which such sale should occur. The renting was by the year. The tenants were not to pay rent for any fraction of the year—at the rate of $960 a year—but they were to pay “ $960 for each year.” 1STo provision is made for paying rent for any fraction of a year. Besides, the provision that the Taylors were, in case of sale, to give' a qualified possession, for the remnant of that year, after their crops were gathered, shows that in no case were the Taylors to leave the farm, except at the end of some given year. The language is, the Taylors, in case of sale, are “ to give possession to ffilow, and haul manure, etc., as soon as their crops are gathered.” Plainly, all this means that in case of sale, during any given year, the Taylors were to retain the possession to the end of that year, and pay $960 for that year; but they were to permit Frohock, or his vendee, to have a qualified possession for the remnant of the year after their crops were saved—possession enough to enable Frohock, or his vendee, “ to plow, and haul manure,” and make other appropriate preparation for the cultivation of the farm the ensuing year. It follows, that when Frohock agreed, in case of sale, “ to pay reasonable damages to ” the Taylors, no reference could have been had to damages which the tenant might suffer by being compelled to surrender in the midst of the current year, for no surrender was contemplated by the parties. From all the words of this contract, no damages were provided for an unseasonable dispossessing of the tenants suddenly in the midst of any current year. The words are, “ if the premises be sold,” Frohock “ agrees to pay reasonable damages.” Damages for what? Plainly for what he might lose by reason of the fact of the sale. In other words, the rent, for a term of five years, was fixed at $960 per year, with a reservation on the part of the landlord, by a sale, to end the term at the end of any given year; but in such case he would pay the Taylors any reasonable damages resulting to them from the fact of the sale and the shortening of the term. Whatever the leasehold estate of the tenant (assuming the term as five years) was worth, if anything, more than the rent reserved for that term, is the true measure of the damages. The contract, thus construed, is reasonable and mutual. It gave a fixed basis for the parties to fix the annual rent at a fair price. As construed by this court, the contract is unreasonable and lacks mutuality. How could the parties fix a reasonable rent for an uncertain time? It could not be done; for no estimate could be made as to when the term would end. For this reason it was left open, under the provision that if the landlord should sell, the tenant should lose nothing thereby, but should have damages enough (if any were needed) to make him as well off as if he kept for the full five years.